Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                   PageID.923      Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


ROBIN LEROY HARVEY,

               Petitioner,
                                                              Case Number 17-cv-12095
v.                                                            Honorable Thomas L. Ludington

TONY TRIERWEILER,

            Respondent.
_______________________________________/

        OPINION AND ORDER DENYING THE HABEAS CORPUS PETITION,
        DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
              DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner Robin Leroy Harvey, a state prisoner at the Bellamy Creek Correctional Facility

in Ionia, Michigan, has filed a pro se habeas corpus petition under 28 U.S.C. § 2254. Petitioner

was convicted of five counts of criminal sexual conduct in the first-degree and sentenced to prison

for twenty-five to fifty years for each conviction. The trial court ordered four of the sentences to

run concurrently with each other and two of the sentences to run consecutively with one another.

Petitioner asks that he be re-resentenced before a different judge on grounds that (1) the state trial

court improperly relied on his lack of remorse when sentencing him, and (2) he was denied his

constitutional right to effective assistance of appellate counsel. These claims do not warrant

habeas corpus relief for the reasons stated below. Accordingly, the petition will be denied.

                                                  I.

       Petitioner was charged with five counts of first-degree criminal sexual conduct pursuant to

Mich. Comp. Laws § 750.520b(1)(a) (sexual penetration of a person under the age of thirteen).
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                 PageID.924       Page 2 of 14



The charges arose from allegations that Petitioner sexually penetrated his biological daughter from

the time the girl was six or seven years old until she was eleven.

        Petitioner was tried before a jury in Oakland County Circuit Court. As described by the

state court,

        [t]he testimony at trial showed that Defendant committed numerous acts of criminal
        sexual acts against his daughter over a period of several years. Defendant’s
        daughter testified [that] she recalled Defendant’s “private part” inside her vagina
        when she was eight, nine, and ten years [old]. Defendant put his private part inside
        his daughter’s mouth more than one time, but she could not recall the first time it
        happened. Defendant put his private part into his daughter’s “butt” on two or three
        occasions. Defendant would make his daughter go in his bedroom to watch movies
        and “rape” her on the bed. After Defendant committed these acts, he would make
        his daughter take a shower and wash herself and tell her to use soap and water on
        her vagina. Defendant would himself wash his daughter by taking her brother’s
        toy, filling it up with water, and he would clean her out with it by squeezing the
        water and “all the stuff came out.” Defendant’s daughter testified that Defendant
        always began with oral sex and then ended with vaginal penetration with his penis
        and would make her say “dirty words” during the acts. Defendant told her daughter
        not to tell anyone or he would hurt her.

Op. and Order at 3-4, People v. Harvey, No.12-242235-FC (Oakland Cty. Cir. Ct. Oct. 8, 2015),

ECF No. 8-11, PageID. 640-641.

        Petitioner did not testify, and his only defense witnesses were two of the complainant’s

former teachers who testified, among other things, that they did not notice anything that suggested

the complainant was being sexually abused. See 12/13/12 Trial. Tr. at 4-6, ECF No. 8-7, PageID.

425-426 (Tamra Roussey’s testimony); id. at 7-10, PageID. 426-427 (Renee Todd’s testimony).

Petitioner’s defense was that the only evidence linking him to the crimes was the complainant’s

testimony and that the complainant could not remember details about when, where, and how often

the incidents occurred. See id. at 41-45, PageID. 435-436.

        On December 13, 2012, the jury found Petitioner guilty, as charged, of five counts of first-

degree criminal sexual conduct. See id. at 63-65, PageID. 440-441. On January 22, 2013, the trial



                                                -2-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                  PageID.925      Page 3 of 14



court sentenced Petitioner to prison for twenty-five to fifty years for each count of criminal sexual

conduct. The court ordered counts one, three, four, and five to run concurrently with each other

and count two to run consecutively to count one. See 1/22/13 Sentencing Tr. at 7, ECF No. 8-8,

PageID. 448.

       In an appeal as of right, Petitioner’s appellate attorney argued that Petitioner was entitled

to a new trial because his trial attorney failed to challenge the prosecution’s notice of intent to

introduce evidence of uncharged acts of criminal sexual conduct. The Michigan Court of Appeals

rejected the argument and affirmed Petitioner’s convictions because his cursory treatment of the

issue resulted in it being abandoned and because his claim of ineffective assistance of counsel

lacked merit. See People v. Harvey, No. 314555, 2014 WL 2118280 (Mich. Ct. App. May 20,

2014) (unpublished).

       In an application for leave to appeal in the Michigan Supreme Court, Petitioner raised the

same issue that he presented to the Michigan Court of Appeals and two new issues. The new

claims were that he was excluded as a suspect by a forensic scientist and that he was charged with

anal penetration even though the forensic scientist said there was no evidence of it. The Michigan

Supreme Court denied leave to appeal on September 29, 2014, because it was not persuaded to

review the questions presented to it. See People v. Harvey, 853 N.W.2d 360 (Mich. 2014).

       Petitioner subsequently filed a pro se motion for relief from judgment in the state trial

court. (ECF No. 8-9.) He argued that: (1) appellate counsel was ineffective for failing to preserve

his “other acts” claim for review and for not raising his current claims on direct appeal; (2) there

was insufficient evidence of five counts of criminal sexual conduct, and trial counsel was

ineffective for not making an opening statement, moving for a directed verdict, or filing a motion

for new trial; (3) his sentence was disproportionate and cruel and unusual punishment; and (4) the



                                                 -3-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                  PageID.926      Page 4 of 14



trial court improperly relied on his lack of remorse when sentencing him and failed to give

substantial and compelling reasons for departing upward from the sentence guidelines. (Id.,

PageID. 454, 457.)

       The trial court denied Petitioner’s motion in part because Petitioner had failed to

demonstrate pursuant to Michigan Court Rule 6.508(D)(3)(b)(i) that, but for the alleged error, he

would have had a reasonably likely chance of acquittal. The trial court also opined that, under

Michigan Court Rule 6.508(D)(3)(b)(iii), there was no irregularity so offensive to the maintenance

of a sound judicial process that Petitioner’s conviction should not be allowed to stand. The court

determined that there was sufficient evidence to support Petitioner’s convictions and that, given

the overwhelming evidence, Petitioner had failed to demonstrate the alleged errors would have

changed the outcome of the trial. Finally, the court stated that Petitioner’s sentence was presumed

proportionate, it was not cruel and/or unusual punishment, and there was no upward departure in

Petitioner’s sentence because Petitioner was subject to a twenty-five-year mandatory minimum

sentence under state law. (ECF No. 8-11.)

       Petitioner applied for leave to appeal the trial court’s decision, but the Michigan Court of

Appeals denied the application because Petitioner had failed to establish that the trial court erred

in denying his motion for relief from judgment. See People v. Harvey, No. 331291 (Mich. Ct.

App. Apr. 11, 2016) (unpublished). On December 28, 2016, the Michigan Supreme Court denied

leave to appeal because Petitioner had failed to establish entitlement to relief under Michigan Court

Rule 6.508(D). See People v. Harvey, 888 N.W.2d 75 (Mich. 2016).

       On June 26, 2017, Petitioner filed his habeas corpus petition in this Court. His two claims

read as follows:

              I. The trial court improperly relied on Defendant’s lack of remorse in
       sentencing him to a lengthy term of years.


                                                 -4-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                   PageID.927      Page 5 of 14




              II. Defendant was denied his Sixth and Fourteenth Amendment rights to
       the effective assistance of appellate counsel where counsel’s performance fell
       below an objective standard of reasonableness resulting in prejudice to the
       defendant.

Pet. at 5, 7, ECF No. 1, PageID. 5, 7.

       The State argues in an answer to the petition that Petitioner’s first claim is procedurally

defaulted and that the trial court did not unreasonably reject Petitioner’s first or second claim.

(Answer in Opp’n to Pet. for Writ of Habeas Corpus at i-ii, ECF No. 7, PageID. 192-193.)

Petitioner replies that the state trial court used the wrong standard when determining whether

Petitioner was prejudiced by the sentencing error, that appellate counsel was constitutionally

ineffective for not raising his sentencing claim on direct appeal, and that he was sentenced, at least

in part, on inaccurate and irrelevant information. (Reply to Answer in Opp’n to Pet. for Writ of

Habeas Corpus at unnumbered pages 2-4, ECF No. 9, PageID. 918-920.)

                                                 II.

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a habeas

petitioner is not entitled to relief on any claim adjudicated on the merits in state-court proceedings

unless the adjudication (1) “was contrary to, or involved an unreasonable application of, clearly

established Federal law,” as determined by the United States Supreme Court, or (2) “was based on

an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 405-406 (2000). “AEDPA

thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and ‘demands that

state-court decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

(citations omitted).




                                                 -5-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                   PageID.928      Page 6 of 14



       To obtain a writ of habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington

v. Richter, 562 U.S. 86, 103 (2011). When a state court fails to adjudicate a petitioner’s claim on

the merits, the deference due under § 2254(d) does not apply, and review is de novo. Maples v.

Stegall, 340 F.3d 433, 436 (6th Cir. 2003); Dyer v. Bowlen, 465 F.3d 280, 284 (6th Cir. 2006).

                                                 III.

                                                 A.

       Petitioner alleges that the trial court sentenced him to a lengthy term of years due in part to

Petitioner’s lack of remorse and failure to take responsibility for his crimes.1 Petitioner contends

that he had a Fifth Amendment right not to incriminate himself at sentencing and that the trial court

violated this right by sentencing him to a lengthy term of years after he refused to admit guilt.

Petitioner also contends that the trial court’s reliance on his lack of remorse and failure to take

responsibility violated his right to due process under the Fourteenth Amendment because there is




       1
          The State argues that this claim is procedurally defaulted because Petitioner did not raise
the claim on direct appeal and because the state trial court determined that Petitioner had failed to
demonstrate actual prejudice under Michigan Court 6.508(D)(3)(b). (Answer in Opp’n to Pet. for
Writ of Habeas Corpus, at 31, ECF No. 7, PageID. 224.) While it is true that “[f]ederal habeas
courts generally refuse to hear claims ‘defaulted . . . in state court pursuant to an independent and
adequate state procedural rule,’ ” Johnson v. Lee, 136 S. Ct. 1802, 1803–04 (2016) (quoting
Coleman v. Thompson, 501 U.S. 722, 750 (1991)), a procedural default ordinarily “ ‘is not a
jurisdictional matter,’ ” id. at 1806 (quoting Trest v. Cain, 522 U.S. 87, 89 (1997)). In the interest
of judicial economy, a federal court may bypass a procedural-default question when the merits of
the claim are easily resolvable against the habeas petitioner. Lambrix v. Singletary, 520 U.S. 518,
525 (1997). The Court chooses to forego a procedural-default analysis here because it is more
efficient to address the merits of Petitioner’s claim than to determine whether the claim is
procedurally defaulted and whether Petitioner has shown “cause” for the procedural default and
resulting prejudice or a miscarriage of justice.
                                                 -6-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                    PageID.929       Page 7 of 14



no mention of remorse or responsibility in the record for his case. (Pet. at 5, ECF No. 1, PageID.

5; Brief in Support of Habeas Corpus Pet. at B4-B6, ECF No. 1, PageID. 15-17.)

       Petitioner raised this issue in his post-conviction motion for relief from judgment. He also

alleged in his motion that the trial court failed to provide substantial and compelling reasons for

departing upward from the sentencing guidelines. The state trial court rejected Petitioner’s claim

as follows:

               Defendant also contends that this court improperly relied on Defendant’s
       lack of remorse in departing upward. However, there was no upward departure in
       Defendant’s sentence. Defendant was subject to a 25-year mandatory minimum
       sentence under MCL 750.520(2)(b). Under MCL 769.34(2)(a), the required
       imposition of this mandatory sentence would not constitute a departure and would
       not require justification by substantial and compelling reasons. People v Izarraras-
       Placante, 246 Mich App 490, 497 (2001).

Op. and Order at 5, People v. Harvey, No. 12-242235-FC (Oakland Cty. Cir. Ct. Oct. 8, 2015),

ECF No. 8-11, PageID. 642.

        In his habeas brief, Petitioner concedes that the sentencing guidelines were not exceeded,

as the mandatory minimum for each conviction was twenty-five years. But he maintains that the

trial court based the consecutive sentences, at least in part, on his assertion of innocence and refusal

to admit guilt. He contends that this error violated his Fourteenth Amendment right to be sentenced

on accurate information and his Fifth Amendment right not to incriminate himself. According to

him, the trial court’s comments implied that, had he shown any remorse or taken responsibility, he

would have been sentenced more leniently. (Brief at B4-B6, ECF No. 1, PageID. 15-17.)

                                                  1.

       The Fifth Amendment to the United States Constitution is “applicable to the states through

the Fourteenth Amendment,” and it “commands that ‘[n]o person . . . shall be compelled in any

criminal case to be a witness against himself.’ ” Estelle v. Smith, 451 U.S. 454, 462 (1981). This



                                                  -7-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                  PageID.930       Page 8 of 14



privilege applies at sentencing. See id. at 462-463 (noting that the availability of the Fifth

Amendment privilege does not turn on the type of proceeding where its protection is invoked, and

discerning no basis for distinguishing between the guilt and penalty phases of a trial insofar as the

Fifth Amendment privilege is concerned); accord White v. Woodall, 572 U.S. 415, 421 (2014)

(stating that the Supreme Court has “held that the privilege against self-incrimination applies to

the penalty phase”); Mitchell v. United States, 526 U.S. 314, 328-329 (1999) (according “the [Fifth

Amendment] privilege the same protection in the sentencing phase of ‘any criminal case’ as that

which is due in the trial phase of the same case” and stating that “[t]he concerns which mandate

the rule against negative inferences at a criminal trial apply with equal force at sentencing”).

       A sentence violates the Due Process Clause of the Fourteenth Amendment if the trial court

relies on extensively and materially false information that the defendant had no opportunity to

correct through counsel. Townsend v. Burke, 334 U.S. 736, 741 (1948). To obtain relief under the

Due Process Clause, Petitioner must show that his sentence was “founded at least in part upon

misinformation of constitutional magnitude.” United States v. Tucker, 404 U.S. 443, 447 (1972).

                                                 2.

       At the sentence proceeding in the present case, the prosecutor and defense counsel made

arguments for and against consecutive sentences. The trial court then asked Petitioner whether he

wished to make a statement. Petitioner answered:

       Just that I wish my children well. I guess that’s about it you know. I didn’t do
       what I’m being accused of so.

1/22/13 Sentencing Tr. At 6, ECF No. 8-8, PageID. 447. The trial court responded:

               Well, Mr. Harvey the evidence was very strong. I don’t believe there’s any
       question at all in the minds of the jurors. There was no question in my mind that
       this happened.




                                                 -8-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                   PageID.931      Page 9 of 14



               I agree with the prosecutor, it was heinous. I feel very sorry not only for
        your daughter who you abused, but her sister who was observing it while it was
        going on, is going to feel guilt for the rest of her life for not intervening sooner.

               So I’m going to follow the recommendation in this matter. . . . [A]ll counts
        are twenty-five years to fifty years.

Id. at 6-7, PageID. 447-448.

        The court stated that Petitioner would receive jail credit on counts one, three, four, and

five, but not on count two because that count was consecutive to count one. Id. at 7, PageID. 448.

Then, after imposing fees, costs, testing, a no-contact order, and GPS monitoring, the trial court

said:

               The Court has exceeded the guidelines, but finds there to be good reason to
        do so based on the age that the physical abuse began of the child by her own
        biological father. Defendant has never shown any remorse or taken any
        responsibility.

Id. at 8, PageID. 449 (emphasis added).

        The court gave no indication that its imposition of consecutive sentences was based on

Petitioner’s lack of remorse or failure to acknowledge responsibility. Instead, the court mistakenly

provided reasons for exceeding the sentencing guidelines, which did not apply because there was

a mandatory minimum sentence of twenty-five years.

        Even if the trial court’s comment about Petitioner’s failure to show remorse or take any

responsibility for his conduct were interpreted as a reason for imposing consecutive sentences, a

defendant’s lack of remorse and failure to accept responsibility for his or her crimes are permissible

reasons for a trial court’s decision not to impose a lesser sentence. United States v. Daneshvar,

925 F.3d 766, 788-790 (6th Cir. 2019); see also In re Cook, 551 F.3d 542, 551 (6th Cir. 2009)

(stating that “[d]ue process is not implicated by the consideration of a defendant’s lack of remorse

as an aggravating factor” and that “a defendant’s remorse—or lack thereof—is an appropriate



                                                 -9-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                 PageID.932       Page 10 of 14



consideration in meting out punishment”); United States v. Phibbs, 999 F.2d 1053, 1080 (6th Cir.

1993) (“It is well established that a penal scheme which extends a benefit to defendants who own

up to their conduct does not unconstitutionally burden those who exhibit no remorse.”).

       Furthermore, the cases on which Petitioner relies are distinguishable.        Petitioner cites

Mitchell, 526 U.S. at 314, a case in which

       the [Supreme] Court held that a sentencing court may not make adverse inferences
       from a defendant’s silence as to the facts of the offense. Id. at 330, 119 S. Ct. 1307.
       The defendant in Mitchell pled guilty to a number of drug offenses, but did not
       admit to trafficking a specific amount of narcotics. At her sentencing hearing, the
       government produced witnesses to testify as to the amount of drugs involved
       (which in turn would determine her mandatory minimum sentence). Though her
       lawyer cross-examined the government’s witnesses, the defendant herself did not
       testify. In finding credible the testimony of the government witnesses, the district
       court noted that it held the defendant’s silence against her, concluding that her plea
       waived her right to remain silent. Id. at 319, 119 S. Ct. 1307. The Supreme Court
       rejected the district court’s legal reasoning and held that the court’s adverse factual
       inference violated the Fifth Amendment by effectively relieving the government of
       its burden to prove the facts of the crime relevant to sentencing. Id. at 330, 119
       S.Ct. 1307. In so doing, the district court “enlist[ed] the defendant” into the
       government’s case against her “at the expense of the self-incrimination privilege.”
       Ibid.

       The majority went on to qualify this broad proposition: “Whether silence bears
       upon the determination of a lack of remorse, or upon acceptance of responsibility
       for purposes of [a] downward adjustment . . . is a separate question. It is not before
       us, and we express no view on it.” Ibid.

Miller v. Lafler 505 F. App’x 452, 458 (6th Cir. 2012). As in Miller, Petitioner’s case does not fit

within Mitchell’s narrow holding because

       “Mitchell addressed negative factual inferences as to the circumstances and details
       of the crime based upon a defendant’s silence. The adverse inference made in
       Mitchell pertained to an unproven, unadmitted fact of the crime, the truth of which
       would determine the applicability of a mandatory sentencing provision.

Id. (emphases in original).

       The trial court in Petitioner’s case did not draw negative inferences from silence on an

unproven fact of the crime. Instead, any negative inference that the trial court drew from


                                                -10-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                   PageID.933      Page 11 of 14



Petitioner’s allocution pertained to his perceived lack of remorse, a factor that may be assessed

when applying a discretionary consecutive-sentence provision. Id. at 458-59. Furthermore, as in

Miller,

          any negative inference made would have been based on [Petitioner’s] statements,
          as opposed to his mere silence. This voluntary act not only distinguishes [this] case
          from Mitchell, but also may have waived [Petitioner’s] Fifth Amendment privilege
          as to the content of his statements.

Id. at 459 (emphasis in original). Even if the inference allegedly made in Petitioner’s case

          violates the spirit of Mitchell, this is not enough for the purposes of AEDPA. [The
          Court] cannot grant habeas on a claim that does not rest on a violation of “clearly
          established Federal law,” 28 U.S.C. § 2254(d)(1), and a rule of law is not clearly
          established unless the Supreme Court has “squarely established” it. [Knowles v.
          Mirzayance, 556 U.S. 111, 122 (2009)]. Far from squarely establishing the rule
          pressed here, the Supreme Court “expressed no view” on “[w]hether silence bears
          upon the determination of a lack of remorse, or upon acceptance of responsibility.”
          Mitchell, 526 U.S. at 330, 119 S. Ct. 1307.

Id. This is fatal to Petitioner’s claim. See id.

          Petitioner also relies on the Sixth Circuit’s decision in Ketchings v. Jackson, 365 F.3d 509

(6th Cir. 2004). In Ketchings, the Sixth Circuit affirmed the District Court’s grant of a conditional

writ of habeas corpus because the sentencing judge referred negatively and indirectly to Ketchings’

continued assertion of his belief in his innocence and also implied that Ketchings would be

sentenced more leniently if he accepted the jury’s verdict and relinquished his Fifth Amendment

privilege to refuse to admit. Ketchings, however,

          did express remorse during his allocution. In other words, the state court’s reason
          for handing down a harsher sentence reeked of pretext—one could not reasonably
          infer a lack of remorse from the defendant’s failure to admit guilt, as he expressed
          sympathy for the family of the victim.

Miller, 505 F. App’x at 460 (emphasis in original) (internal citation omitted). The same is not true

of Petitioner who expressed no remorse for his conduct and did not accept any responsibility for




                                                   -11-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                   PageID.934       Page 12 of 14



the crimes. The state trial court, therefore, did not violate Petitioner’s Fifth Amendment right to

remain silent and not to incriminate himself at sentencing.

       The trial court also did not violate Petitioner’s Fourteenth Amendment due process right

not to be sentenced on extensively and materially false information. Although Petitioner stated

that he did not do what he was accused of doing, the trial court pointed out that there was “very

strong” evidence at trial, there was no question in the jurors’ minds, and “[t]here was no question

in [the court’s] mind that this happened.” 1/22/13 Sentencing Tr. At 6, ECF No. 8-8, PageID 447.

       In conclusion, the state trial court’s rejection of Petitioner’s Fifth and Fourteenth

Amendment claims on post-conviction review was not objectively unreasonable. Accordingly,

Petitioner has no right to relief on his constitutional claims about his sentence.

                                                  B.

       Petitioner’s only other claim is that his appellate attorney was ineffective for failing to raise

his sentencing claim during the appeal of right. Petitioner contends that his sentencing claim was

a “dead-bang winner” and that his appellate attorney’s failure to raise the issue prejudiced him

because his sentence was effectively doubled due to the trial court’s reliance on his assertion of

innocence.   Petitioner further alleges that, but for his appellate attorney’s error, there is a

reasonable probability that the appellate court would have remanded his case for re-sentencing.

(Pet. at 7, ECF No. 1, PageID. 7; Brief in Support of Pet. at B7-B8, ECF No. 1, PageID. 18-19.)

       No state court specifically addressed this issue, but the claim lacks merit even under a de

novo standard of review. On habeas review, the proper standard for evaluating a claim about

appellate counsel is the standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984).

Smith v. Robbins, 528 U.S. 259, 285 (2000). Under Strickland, 466 U.S. at 687, a habeas petitioner

must show that counsel’s performance was deficient and that the deficient performance prejudiced



                                                 -12-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                 PageID.935       Page 13 of 14



the defense. When the issue is appellate counsel’s representation, the petitioner must demonstrate

(1) that his appellate attorney acted unreasonably in failing to discover and raise non-frivolous

issues on appeal, and (2) there is a reasonable probability the petitioner would have prevailed on

appeal if his attorney had raised the issues. Robbins, 528 U.S. at 285 (citing Strickland, 466 U.S.

at 687-91, 694).

       Petitioner’s sentencing claim lacks merit for the reasons given in the previous section of

this opinion, and “appellate counsel cannot be ineffective for a failure to raise an issue that lacks

merit.” Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001). Even if appellate counsel’s

performance were deemed deficient, the deficient performance did not prejudice Petitioner

because there is not a reasonable probability that Petitioner would have prevailed on appeal if

counsel had raised the sentencing issue. The minimum sentence of twenty-five years was

mandatory under Mich. Comp. Laws § 750.520(2)(b) because Petitioner was over seventeen years

old at the time of the crimes, and the complainant was under thirteen years of age. Additionally,

the trial court had authority to impose consecutive sentences because two of the offenses arose

from the same transaction. Mich. Comp. Laws § 750.520b(3); People v. Ryan, 819 N.W.2d 55,

63 (Mich. Ct. App. 2012).

       Furthermore, there were compelling reasons to impose consecutive sentences, apart from

Petitioner’s failure to show remorse or accept responsibility for his actions. Among the reasons

provided at sentencing for imposing a lengthy sentence were: the relationship between Petitioner

and the complainant; the age of the complainant when the abuse occurred; the prolonged and

repetitive nature of the abuse; the emotional and physical impact the abuse had on the complainant;

and the impact of the crimes on the complainant’s sister. Given these factors, it is unlikely that

the Michigan Court of Appeals would have concluded that appellate counsel’s performance



                                                -13-
Case 1:17-cv-12095-TLL-APP ECF No. 10 filed 06/16/20                                    PageID.936   Page 14 of 14



prejudiced Petitioner. Petitioner has failed to make the necessary showing under Strickland and

Robbins.

                                                         IV.

       The state court’s rejection of Petitioner’s first claim was not objectively unreasonable, and

Petitioner’s second claim lacks substantive merit. Accordingly, it is ORDERED that the habeas

corpus petition (ECF No. 1) is DENIED.

       It is further ORDERED that a certificate of appealability is DENIED because reasonable

jurists would not find the Court’s assessment of Petitioner’s claims debatable or wrong. Nor would

reasonable jurists conclude that the issues deserve encouragement to proceed further. Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003).

       It is further ORDERED that permission to proceed in forma pauperis on appeal is

DENIED, as any appeal would be frivolous and could not be taken in good faith.



               Dated: June 16, 2020                                          s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Robin
                        Leroy Harvey #863409, BELLAMY CREEK CORRECTIONAL
                        FACILITY, 1727 WEST BLUEWATER HIGHWAY, IONIA, MI
                        48846 by first class U.S. mail on June 16, 2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -14-
